


[ex0088img-1.jpg]

 
Exhibit 10.52
 
July 11, 2013
 
Re:          Employment Offer
 
Dear Robert,
 
On behalf of ANIP Acquisition Company (d/b/a ANI Pharmaceuticals) (the
“Company”), I am delighted to offer you employment as Vice President New
Business Development reporting directly to ANI’s President and Chief Executive
Officer.  The purpose of this letter is to set forth the terms of this offer.
 

1. Your position will be as a regular full-time employee commencing on August
12, 2013.   Your business office will be located in Wilmington, Delaware. As a
regular full-time employee, you will be expected to devote all of your business
time and best efforts to the performance of your duties and responsibilities to
the Company, as these may be changed by the Company from time to time.

 

2. Your annual base salary will be $245,000 (less applicable required
withholding and deductions).  Your salary will be paid bi-weekly in accordance
with the Company’s standard payroll policies. 

 

3. You will be eligible for an annual bonus of up to 40% of your annual base
salary measured by corporate and individual objectives.  You will be eligible to
receive a $75,000 bonus for 2013. The objectives for 2013 have been set forth
based on ANI’s 2013 approved budget. The Compensation Committee of the Board of
Directors will determine whether and to what extent the objectives have been
met. 

 

4. You will be granted stock options as determined and approved by the
Compensation Committee of the Board of Directors, in an amount equal to 177,500
stock options.  The stock option grant will be governed by the Company’s stock
option plan.   You will also be eligible to be considered for additional stock
option grants in later years, subject to approval by the Compensation Committee
of the Board of Directors. 

 

5. As a signing bonus, you will receive 100,000 stock options that vest in four
(4) equal installments on the annual anniversary of the grant date.

 

6. You will be entitled to four weeks’ vacation each year, accruing in
accordance with the vacation policies established by the Company. 

 
210 Main Street West, Baudette, MN 56623 • Phone (218)-634-3500 • Fax
(218)-634-3540
Toll-Free (800) 434-1121

 
 

 
[ex0088img-1.jpg]

 

7. You will be eligible to participate, effective on your first day of
employment, in the Company’s other employee benefit plans as they are generally
made available to other employees of similar status and service, including the
right to participate in a Company-sponsored medical, dental, vision and life
insurance plans. You will also be eligible to participate in the ANI
Pharmaceuticals 401(k) plan after 3 months of service.  These benefits, as well
as all other Company compensation and benefit programs, are subject to change
from time to time as deemed appropriate and necessary by the Company. 

 

8. You will be reimbursed for all customary business expenses reasonably
incurred by you in the course of your employment that are documented and
submitted in accordance with the Company’s policies.

 

9. As a condition of employment, you will be required to sign the Company’s
standard form of confidentiality, Invention Assignment and Non-Competition
Agreement.  By accepting this offer, you agree that you will not bring with you
to the Company, or use in any way during your employment with the Company, any
confidential information, trade secrets or proprietary material or processes of
any former employer, entity, trust or individual for which you have performed
services.  You further confirm that by accepting this offer you will not breach
any contract, agreement or other instrument to which you are a party or are
bound.

 

10. Please note that this letter and your response do not create a contract or
promise of employment for a definite period of time.  Therefore, you are free to
resign for any reason or for no reason.  Similarly, the Company is free to
conclude its at-will employment relationship with you at any time, with or
without cause.  We do request, however, that you give a reasonable notice if you
decide to terminate your employment with us.  Notwithstanding anything to the
contrary stated in this letter, if the Company terminates your employment
without cause, upon the receipt from you of a release in form and substance
satisfactory to the Company, the Company will  (i) pay you severance in an
amount equal to your base salary for a period of 12 months, which amount may be
paid, at the Company’s election, either in a lump sum or by salary continuation,
(ii) pay or reimburse you for the premiums to continue your health insurance
coverage as in effect at the time of the termination of employment for a period
of 12 months under the Consolidated Omnibus Budget Reconciliation Act.

 

11. You agree to resign from your current position on the ANI Pharmaceuticals
Board of Directors at the time you sign this offer letter. 

 

12. You will be subject to and expect to abide by the Company’s policies and
procedures, as these may be changed from time to time.

 

13. This offer expires at 5:00 p.m. on July 12, 2013, if not accepted by then.

 

14. This offer is subject to successful completion of a pre-employment
background and reference checks and documentation of eligibility to work in the
United States, to be completed as soon as possible following your acceptance of
this offer.

 
210 Main Street West, Baudette, MN 56623 • Phone (218)-634-3500 • Fax
(218)-634-3540
Toll-Free (800) 434-1121

 
 

 
[ex0088img-1.jpg]

 

15. By accepting this offer, you represent that you have not relied on any
agreements or representations, written or oral, express or implied, with respect
to your employment that are not set forth expressly in this letter. 
Notwithstanding anything to the contrary set forth herein, the Company may
terminate this offer at any time prior to the commencement of your employment.

 
Acceptance of this offer should be acknowledged by signing both originals and
returning one to Sherri Bitter in our Human Resources Department.  Please feel
free to contact Sherri should you have any questions regarding the employment
paperwork or benefit offerings. 
 
Again, let me indicate how pleased we all are to extend this offer and how much
we look forward to working with you as an employee of ANI Pharmaceuticals, Inc.
 
Sincerely
 
ANIP ACQUISITION COMPANY (d/b/a ANI Pharmaceuticals, Inc.)
 
Arthur S. Przybyl
President & Chief Executive Officer
 
Accepted and Agreed:
 
/s/ Robert W. Schrepfer
 
July 12, 2013
Name
 
Date

 
210 Main Street West, Baudette, MN 56623 • Phone (218)-634-3500 • Fax
(218)-634-3540
Toll-Free (800) 434-1121

 
 

 

